Citation Nr: 0308468	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for hepatitis.    



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In September 1997, the Board remanded the case to the RO for 
further evidentiary and procedural development.  As the 
development requested by the Board has been completed, no 
further action by the RO is necessary to comply with the 
Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board is reviewing the claim on a de novo basis because 
finality has not attached to the April 1995 rating decision. 


FINDINGS OF FACT

1.  The veteran's statement that he was hospitalized during 
service in 1944 with symptoms of jaundice and severe weight 
loss is credible. 

2.  Serological testing reveals past viral infections, 
diagnosed as hepatitis, types A and B. 

3.  Hepatitis, types A and B, were acute viral infections 
that resolved without evidence of residual disability, that 
is, neither chronic hepatitis infection nor liver damage. 




CONCLUSION OF LAW

Hepatitis was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. § 3.303(a) (2002).  


Veterans Claims Assistance Act of 2000

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In a January 
2002 letter, addressing the notice provisions of the VCAA, 
the RO notified the veteran, in pertinent part, that in order 
to establish service connection for hepatitis, there must be 
evidence of current disability, that is, persistent or 
recurrent symptoms of disability.  The veteran was told that 
he could submit his own statements or statements of others or 
private medical records or he could authorize release of the 
private medical records and the RO would obtain the records.  
He was also told that the RO would obtain service medical 
records, VA medical records or records from other Federal 
agencies he identified that supported his claim.  In the 
September 2002 supplemental statement of the case, the RO 
addressed the notice provisions of the VCAA and cited to and 
provided the text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. § 5103.  For these reasons, the Board concludes 
that the duty-to-notify provisions of the VCAA have been 
complied with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  As for service medical records, the 
RO has made several attempts to obtain them.  In April 2002, 
the National Personnel Records Center reported that, except 
for the report of separation examination, there were no other 
medical records as they were probably lost in the 1973 fire 
at the Center.  Also a search of alternate record sources, 
namely, the Office of the Surgeon General, was negative.  As 
no other service medical records exist and as other evidence, 
previously identified, has been obtained, and as the veteran 
has not provided any further information or evidence after 
the RO's January 2002 notice and the issuance of the 
supplemental statement of the case, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that, during service in 1944, he was 
hospitalized for symptoms of jaundice and weight loss and the 
diagnosis was hepatitis A.     

Factual Background

On separation examination in 1946, there was no complaint, 
finding, or history of hepatitis.  

After service, in 1994, the veteran filed his original and 
current application for VA disability compensation, claiming 
that he was treated in 1944 for hepatitis A.  He did not 
identify by physician or hospital any post service treatment 
for hepatitis or anyone, not a physician, who know about his 
hepatitis. 

In October 1997, after the Board's remand, which afforded the 
veteran the opportunity to submit additional evidence, he 
indicated that there was no other source of information. 

On VA examination in July 2002, in response to the Board's 
remand, the veteran reported that, during service in 1944 in 
Panama, he was hospitalized with a fever, jaundice and severe 
weight loss.  He indicated that about 20 other servicemen 
also had jaundice and were hospitalized.  He denied a history 
of risk factors for liver disease, such as a blood 
transfusion, tattoos, body piercing or social behavioral 
risks.  The veteran stated that he never had recurrence of 
jaundice or evidence of hepatic insufficiency.  He described 
no current symptomatology of liver disease.  

On physical examination, the examiner found no signs of liver 
disease.  Serology testing revealed the presence of the 
hepatitis A antibody and hepatitis B antibody, indicative of 
type A and type B infection in the past; the hepatitis B 
surface antigen was negative, indicative of no infection.  
Liver function tests were within normal limits.  After review 
of the medical records and the veteran's history, the 
examiner stated that the veteran has had no recurrence of 
hepatitis or any evidence of chronic liver disease since 
1944.  The diagnosis was hepatitis A and hepatitis B.  The 
examiner expressed the opinion that the service episode of 
hepatitis was type A.  He theorized that the veteran had both 
type A and type B in the initial episode of hepatitis. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 



Analysis 

In several statements in support of his claim, the veteran 
has stated the he was hospitalized for jaundice during 
service.  Since the service medical records are incomplete 
for the period of 1944 and further attempts to obtain them 
would be futile, since the veteran is competent to describe 
jaundice and weight loss and since his statements are 
credible, the Board finds his statements satisfactory lay 
evidence consistent with the incurrence of an infection 
during service.  And on recent VA examiner, the examiner 
linked the serology findings of hepatitis A antibody to the 
service episode described by the veteran.  The examiner was 
far less certain as to the cause of hepatitis B with serology 
evidence of the hepatitis B antibody, but suggested that it 
coincided with the initial episode of hepatitis, type A.  

While this is probative evidence of two of the three elements 
necessary to establish service connection, the evidence is 
not dispositive because a claim of service connection is 
predicated on the factual presence of a current disability. 

As for evidence of current disability, there is no post 
service evidence of treatment for hepatitis in the more than 
50 years following service.  There is no recurrence of 
jaundice, no evidence of hepatic insufficiency, no current 
symptomatology of liver disease and no signs of liver 
disease.  Recent liver function tests were within normal 
limits and serology testing was negative for infection.  
Moreover, the VA examiner stated that the veteran has had no 
recurrence of hepatitis or any evidence of chronic liver 
disease since 1944.

As a current disability, either chronic hepatitis infection 
or liver damage, is not shown, the preponderance of the 
evidence is against the claim.  In a case were the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 


                                                                                             
(Continued on next page)


ORDER

Service connection for hepatitis is denied. 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

